 Case 2:20-cv-00020-JRG Document 25 Filed 04/29/20 Page 1 of 8 PageID #: 211



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION

GREGORY C. FREEMAN and                           § CIVIL ACTION NO. 2:20-CV-00020-JRG
CHRISTINA FREEMAN,                               §
                                                 §
                                                 §
Plaintiffs,                                      §
                                                 §
v.                                               §
                                                 §
FREEDOM MORTGAGE                                 §
                                                 §
CORPORATION,                                     §
                                                 §
Defendant.                                       §



FREEDOM MORTGAGE CORPORATION’S REPLY TO PLAINTIFFS’ OPPOSITION
        TO ITS MOTION TO DISMISS PLAINTIFFS’ FIRST AMENDED COMPLAINT
          Defendant Freedom Mortgage Corporation (“Freedom”) hereby replies to Plaintiffs’
Response to its Motion to Dismiss (“Motion”) Plaintiffs’ First Amended Complaint
(“Complaint”)” pursuant to Federal Rule of Civil Procedure (“FRCP”) 12(b)(6) and would
respectfully show the Court as follows:
          A.     Plaintiffs’ Claim for Breach of Contract Fails to State a Claim Upon Which
                 Relief Can be Granted.
          Plaintiffs’ claim for breach of contract fails because they: (a) fail to allege any specific
breach of the promissory note, deed of trust, loan modification agreement, or February, 2018
agreement; (b) fail to allege that they performed under the alleged contracts at issue; specifically
that they tendered all the payments required by the alleged contracts; (c) fail to allege that they
have suffered any specific damages as a result of the alleged breach by Freedom; and (d) with
regard to Cristina Freeman (“Mrs. Freeman”), Plaintiffs do not allege that Christina Freeman is a
party to any of the alleged contracts or agreements between Mr. Freeman and Freedom.
Therefore, each of Mrs. Freeman’s claims fail as a matter of law and must be dismissed, with
prejudice.



Reply
                                                   1
 Case 2:20-cv-00020-JRG Document 25 Filed 04/29/20 Page 2 of 8 PageID #: 212



        In response to the Motion, Plaintiffs contend that they have stated a claim for breach of
contract because they allege that Freedom “lost payments made by Plaintiffs, consistently placed
Plaintiffs’ mortgage in default improperly, denied Plaintiffs loss mitigation assistance,
wrongfully initiated foreclosure proceedings, caused Plaintiffs’ homeowners insurance to be
canceled unnecessarily, improperly filed to evict Plaintiffs, improperly applied mortgage
payments, and erroneously increased Plaintiffs[‘] escrow account without proper             cause.”
Plaintiffs further contend that they “have suffered not less than $210,000.”
        Notwithstanding Plaintiffs’ contentions, they have failed to identify any specific
contractual provision of any contract between Plaintiffs and Freedom that was breached.
Plaintiffs do not allege which payments were “lost,” when their mortgage was “placed” in
“default improperly,” when their “homeowners insurance” was “canceled unnecessarily,” when
and how Freedom “improperly applied mortgage payments,” and when Freedom “erroneously
increased Plaintiffs’ escrow account without proper cause.” Moreover, Plaintiffs fail to identify
any contract between Mrs. Freeman and Freedom. Therefore, and as explained in the Motion,
their claim for breach of contract fails to state a claim upon which relief can be granted against
Freedom and must be dismissed.
        B.     Plaintiffs’ Claim for Negligence Fails to State a Claim Upon Which Relief
               Can be Granted.
        Plaintiffs’ claim for negligence fails because they: (a) fail to allege that Freedom owed
Plaintiffs any specific duty, and, in the mortgage context, there is no special relationship between
a mortgagor and a mortgagee (“In the mortgage context, there is no special relationship between
a mortgagor and a mortgagee, or between a servicer and a borrower, that would impose an
independent common law duty…” Miller v. CitiMortgage, Inc., 970 F. Supp. 2d 568, 585 (N.D.
Tex. 2013); see also Milton v. U.S. Bank Nat. Ass’n, 508 F. App’x 326, 329 (5th Cir. 2013)
(negligence and gross negligence claims failed because “under Texas law, there is ‘no special
relationship between a mortgagor and mortgagee’ that would give rise to a stand-alone duty”);
(b) fail to allege how Freedom breached any alleged duty to them; (c) fail to allege any specific
damages as a result of the alleged breach; (d) their claim is barred by the economic-loss doctrine;



Reply
                                                 2
 Case 2:20-cv-00020-JRG Document 25 Filed 04/29/20 Page 3 of 8 PageID #: 213



and (e) their claim is time-barred to the extent that the claim is premised on any acts or omissions
that allegedly occurred prior to January 15, 2018.
        Plaintiffs fail to, and in fact cannot, identify any duty owed to them by Freedom.
Moreover, even if there was such a duty, Plaintiffs fail to identify any alleged breach that
occurred after January 15, 2018. Rather, Plaintiffs merely contend that Freedom’s “consistent,
negligent conduct over a period of years” caused them “significant damages, including
foreclosure on their home.” Such non-specific and conclusory allegations fail to state any claim
upon which relief can be granted against Freedom, and, as explained in the Motion, their claim
for negligence should be dismissed, with prejudice.
        C.     Plaintiffs’ Claim for Wrongful Foreclosure Fails to State a Claim Upon
               Which Relief Can be Granted.
        Plaintiffs’ claim for wrongful foreclosure fails because they: (a) fail to allege any specific
defect in the foreclosure sale proceeds; (b) fail to allege the selling price or explain how it was
grossly unfair; (c) fail to allege any causal link between any specific defect and the selling price;
and (d) to the extent that the claim is premised on a foreclosure that allegedly occurred prior to
January 15, 2018, it is time-barred.
        Plaintiffs contend that the subject property was not sold for “fair market value.”
However, they fail to explain how the sale price was grossly unfair and also fail to allege any
specific defect in the foreclosure proceedings. Rather, they allege that they entered into a
“Settlement Agreement” that “allowed [them” to participate in a loss mitigation program in lieu
of foreclosure, as such foreclosure was improper.” However, they fail to identify any provision
of the alleged “Settlement Agreement” that forbade Freedom from ever proceeding with
foreclosure of the subject property. Therefore, and as explained in the Motion, their claim for
wrongful foreclosure should be dismissed, with prejudice.
        D.     Plaintiffs’ Claim for Fraudulent Inducement Fails to State a Claim Upon
               Which Relief Can be Granted.
        Plaintiffs’ claim for fraudulent inducement fails because they: (a) fail to allege that
Freedom made a material representation regarding an existing fact and further fail to allege that



Reply
                                                  3
 Case 2:20-cv-00020-JRG Document 25 Filed 04/29/20 Page 4 of 8 PageID #: 214



such representation regarding an existing fact was false; (b) fail to allege that Freedom made a
misrepresentation with the intent that it be acted upon justifiable reliance; (c) fail to allege any
specific injury suffered as a result of the alleged reliance; and (d) fail to allege that any alleged
injury that they suffered was proximately caused by the alleged misrepresentation.
        Plaintiffs contend that the conclusory allegations in their Complaint are sufficient to state
a claim for fraudulent inducement.         However, allegations of fraud must be plead with
particularity. At a minimum, Rule 9(b) requires that a plaintiff set forth the ‘who, what, when,
where, and how’ of the alleged fraud.” U.S. ex rel. Thompson v. Columbia/HCA Healthcare
Corp., 125 F.3d 899, 903 (5th Cir. 1997); see also Carroll v. Fort James Corp., 470 F.3d 1171,
1174 (5th Cir. 2006); Autoficio, LLC v. Cimble Corp., No. 4:17-CV-00404-KPJ, 2018 WL
6330415, at *4 (E.D. Tex. Dec. 4, 2018). See also SHS Inv. v. Nationwide Mut. Ins. Co., 798
F.Supp.2d 811, 815 (S.D. Tex. 2011) (concluding that Rule 9(b) applies “to all averments
of fraud , whether they are part of a claim of fraud or ... statutory claims based on allegations
of fraud.”). Dragoslavic v. Ace Hardware Corp., 274 F. Supp. 3d 578, 586 (E.D. Tex. 2017).
Plaintiffs do not identify the ‘who, what, when, where, and how’ of the alleged fraud. Therefore,
and as explained in the Motion, their claim for fraudulent inducement should be dismissed, with
prejudice.
        E.     Plaintiffs’ Claim for Promissory Estoppel Fails to State a Claim Upon Which
               Relief Can be Granted.
        Plaintiffs’ claim for promissory estoppel, the alleged basis of which is entirely conclusory
in nature, fails because they: (a) fail to allege that Freedom should have foreseen that Plaintiffs
would rely on the alleged promise; (b) fail to allege any specific detrimental reliance on
Plaintiffs’ part; and (c) fail to show that they materially changed their position in reliance on the
alleged promise.
        Similar to their other claims, Plaintiffs’ claim for promissory estoppel is conclusory in
nature. Plaintiffs allege that Freedom “misrepresented [its[ intention to assist Plaintiffs efforts to
recover money for damage done to their home when their homeowners insurance was cancelled,”
that “Plaintiffs’ reliance on these promises was foreseeable by [Freedom],” and that “relied upon



Reply
                                                  4
 Case 2:20-cv-00020-JRG Document 25 Filed 04/29/20 Page 5 of 8 PageID #: 215



the promises…by entering into the February 2018 Agreement and LMA, to the detriment of
Plaintiffs.” Plaintiffs do not specifically allege how Freedom should have foreseen reliance, fail
to allege any specific detrimental reliance, and fail to show how they materially changed their
position in reliance on the alleged promise. Therefore, and as explained in the Motion, their
claim for promissory estoppel should be dismissed, with prejudice.
          F.      Plaintiffs are Not Entitled to a Declaratory Judgment Reversing the
                  Foreclosure Sale Because They Have Not Tendered the Amount Due Under
                  the Loan.
          Plaintiffs' suit to quiet title fails as a matter of law. In a suit to quiet title action, a plaintiff
must show: “(1) an interest in a specific property; (2) title to the property is affected by a claim
by      the    defendant;    and    (3)   the    claim,     although    facially    valid,   is   invalid    or
unenforceable.” Krishnan v. JP Morgan Chase Bank, N.A., No. 4:15-CV-00632-RC-KPJ, 2017
WL 6003105, at *4 (E.D. Tex. Oct. 11, 2017) (Priest-Johnson, J.) (citing Wagner v.
CitiMortgage, Inc., 955 F. Supp. 2d 621, 626 (N.D. Tex. 2014) (citing Vernon v. Perrien, 390
S.W.3d 47, 61 (Tex. App.—El Paso 2012, pet. denied)). A plaintiff is required to base his or her
claim solely on the strength of his or her own title and not the asserted weaknesses of the
defendant's title. See Martin v. Amerman, 133 S.W.3d 262, 265 (Tex. 2004); Ballard v. Allen,
No. 12-03-00370-CV, 2005 WL 1037514, at *3 (Tex. App.—Tyler May 4, 2005, no
pet.); Warren v. Bank of Am., N.A., 566 F. App'x 379, 382 (5th Cir. 2014).
          “Texas courts have made it clear that a necessary prerequisite to the recovery of title is
tender of whatever amount is owed on the note.” Moore v. Ameriquest Mortg. Co., No.
4:16CV380 (E.C.F. No. 74 at 8) (Priest-Johnson, J.), report and recommendation adopted by,
No. 4:16CV380, 2017 WL 603323, at *5 (E.D. Tex. Feb. 15, 2017) (Mazzant, J.) (pre-
foreclosure sale suit to quiet title required tender) (citing Kingman Holdings, LLC v.
CitiMortgage, Inc., No. 4:10-CV-619, 2011 WL 1883829, at *4 (E.D. Tex. Apr. 21, 2011)
(Mazzant, J.), report and recommendation adopted, No. 4:10-CV-619, 2011 WL 1878013 (E.D.
Tex. May 17, 2011) (citing Fillion v. David Silvers Company, 709 S.W.2d 240, 246 (Tex.
App.—Houston [14th Dist.] 1986, writ ref'd n.r.e.); Lambert v. First National Bank of Bowie,



Reply
                                                        5
 Case 2:20-cv-00020-JRG Document 25 Filed 04/29/20 Page 6 of 8 PageID #: 216



993 S.W.2d 833, 835–36 (Tex. App.—Fort Worth 1999, pet. denied); Grella v. Berry, 647
S.W.2d 15, 18 (Tex. App.—Houston [1st Dist.] 1982, no writ)). See also Inge v. Bank of Am.,
N.A., No. 4:17-CV-705-ALM-CAN, 2018 WL 4224918, at *7 (E.D. Tex. July 19, 2018), report
and recommendation adopted, No. 4:17-CV-705, 2018 WL 4561622 (E.D. Tex. Sept. 24,
2018), appeal dismissed, No. 18-41004, 2019 WL 1791428 (5th Cir. Apr. 5, 2019).
        Here, Plaintiffs do not allege that they tendered the amounts due and owing under the
subject promissory note. As such, their claim for declaratory relief must be dismissed.
        G.     Plaintiffs’ Claim for Declaratory Relief Fails to State a Claim Upon Which
               Relief Can be Granted.
        Plaintiffs’ claim for declaratory relief is fatally defective and does not state any claim
upon which relief can be granted against Freedom based on the failure of their claims for breach
of contract, negligence, wrongful foreclosure, fraudulent inducement, and promissory estoppel.
        H.      Dismissal with Prejudice is Appropriate.
        Although "a court should freely give [a party] leave" to amend pleadings "when justice so
requires," FRCP 15(a), a court should deny leave to amend when the amendment, if granted, will
be futile. Martin's Herend Imports, Inc. v. Diamond & Gem Trading U.S. Am. Co., 195 F.3d 765,
771 (5th Cir. 1999); Leffall v. Dallas Indep. Sch. Dist., 28 F.3d 521, 524 (5th Cir. 1994). To
determine futility, the Fifth Circuit considers whether an amendment could survive a motion to
dismiss under FRCP 12(b)(6); if an amendment would fail to state a claim upon which relief
could be granted, the court may deny leave to amend. See Briggs v. Mississippi, 331 F.3d 499,
508 (5th Cir. 2003) (stating "because . . . the proposed amended complaint could not survive a
Fed. R. Civ. P. 12(b)(6) motion" allowing plaintiff "to amend the complaint would be futile").
        Here, Plaintiffs’ claims all fail as a matter of law and leave to amend would be futile
because Plaintiffs have already amended their Complaint, to no avail. Alternatively, to the
extent that the Court declines to dismiss any of Plaintiffs’ claims or allows Plaintiffs leave to
amend, Mrs. Freeman’s claims against Freedom must otherwise be dismissed with prejudice
        I.     Conclusion.
        Based upon the foregoing, Freedom respectfully requests that the Court dismiss



Reply
                                                6
 Case 2:20-cv-00020-JRG Document 25 Filed 04/29/20 Page 7 of 8 PageID #: 217



Plaintiffs’ claims against it, with prejudice, because they fail to state any claim upon which relief
can be granted against Freedom.
Date: April 29, 2020                          Respectfully submitted,

                                              MALCOLM ♦ CISNEROS, A Law Corporation

                                              /s/ Nathan F. Smith
                                              NATHAN F. SMITH
                                              Texas Bar No. 24094355
                                              9330 LBJ Freeway, Suite 900
                                              Dallas, TX 75243
                                              Phone: (949) 252-9400
                                              Fax: (949) 252-1032
                                              Email: nathan@mclaw.org

                                              Attorneys for Freedom Mortgage Corporation




Reply
                                                  7
 Case 2:20-cv-00020-JRG Document 25 Filed 04/29/20 Page 8 of 8 PageID #: 218



                                 CERTIFICATE OF SERVICE

        On April 29, 2020, I filed FREEDOM MORTGAGE CORPORATION’S REPLY TO
PLAINTIFFS’ OPPOSITION TO ITS MOTION TO DISMISS PLAINTIFFS’ FIRST
AMENDED COMPLAINT with the clerk of court for the U.S. District Court, Eastern District
of Texas. I hereby certify that the following are those who are currently on the list to receive e-
mail notices for this case and were served via electronic service as authorized by Federal Rules
of Civil Procedure 5(b)(2):

        Bruce W. Akerly
        bakerly@akerlylaw.com

        Bruce William Akerly
        bakerly@akerlylaw.com,mgorman@akerlylaw.com,lawclerk@akerlylaw.com

        Anne Ashby
        aashby@anneashbylaw.com,slawless@anneashbylaw.com

        Freedom Mortgage Corporation
        nathan@mclaw.org

        Christina Freeman
        bakerly@akerlylaw.com

        Gregory C Freeman
        bakerly@akerlylaw.com

        Nathan Frederick Jones Smith
        nathan@mclaw.org,arsenalofamerica@aol.com



                                             /s/ Christina Valenzuela
                                             Christina Valenzuela
                                             An employee of Malcolm ♦ Cisneros, ALC




Reply
                                                 8
